Slip Op. 00 - 169

                           J U D G M E N T

             UNITED STATES COURT OF INTERNATIONAL TRADE

                   Thomas J. Aquilino, Jr., Judge

- - - - - - - - - - - - - - - - - - -x
BETHLEHEM STEEL CORPORATION, INLAND
STEEL COMPANY, INC., and U.S. STEEL :
GROUP A UNIT OF USX CORPORATION,
                                      :
                          Plaintiffs,
                                      :
                  v.
                                      :
UNITED STATES,                            Court No. 96-05-01313
                                      :
                          Defendant,
                                      :
               -and-
                                      :
ALGOMA STEEL INC., GERDAU MRM STEEL
and STELCO, INC.,                    :

               Intervenor-Defendants.:
- - - - - - - - - - - - - - - - - - -x


          The plaintiffs having interposed a motion pursuant

to CIT Rule 56.2 for judgment upon the record compiled by the

International Trade Administration, U.S. Department of Commerce

("ITA") sub nom. Certain Corrosion-Resistant Carbon Steel Flat

Products and Certain Cut-to-Length Carbon Steel Plate From Can-

ada; Final Results of Antidumping Duty Administrative Review, 63

Fed.Reg. 13,815 (March 28, 1996); and the court in slip op. 00-

63, 24 CIT       (June 2, 2000), having granted that motion to the

extent of remand to the ITA for reconsideration of Stelco Inc.'s

allocation of price adjustments, the allowance of an adjustment

to Gerdau MRM Steel's credit expenses, and a ministerial error

in Algoma Steel Inc.'s model-match program; and the ITA having
Court No. 96-05-01313                                      Page 2


filed herein its Final Results of Redetermination Pursuant to

Court Remand (Oct. 30, 2000), which the court has now reviewed;

and neither the plaintiffs nor the intervenor-defendants having

availed themselves of the opportunity to contest or otherwise

comment on these remand results;   Now therefore, after due de-

liberation, it is


          ORDERED, ADJUDGED and DECREED that the ITA's Final

Results of Redetermination Pursuant to Court Remand (Oct. 30,

2000) be, and they hereby are, affirmed.


Dated: New York, New York
       December 21, 2000




                              ________________________________
                                           Judge